United States Court of Appeals
                      For the First Circuit


No. 01-1853

                          UNITED STATES,

                            Appellee,

                                v.

               ALBERTO LUJAN, A/K/A ROBERT LUJAN,

                      Defendant, Appellant.


                           ERRATA SHEET

     The opinion of the Court issued on March 31, 2003, is amended
as follows:

     Replace the following language in footnote 7 "We have not yet
taken a stance on the issue, see, e.g., United States v. Rivera-
Maldonado, 194 F.3d 224, 236 n.16 (1st Cir. 1999) ("Insofar as the
'extraordinary physical impairment' determination presented a
factual issue for the sentencing court, we review only for clear
error.") (citation omitted), but leave for another day whether and
to what extent review is available." with "Notwithstanding, we have
held that the district court's factual determinations in refusal-
to-depart cases are not reviewable. United States v. Dewire, 271
F.3d 333, 337-40 (1st Cir. 2001)."